Tax Warrants — Sheriff — General Fund By the authority of 28 O.S. 39.4 [28-39.4] (1969), a county may lawfully pay from its general fund the mileage incurred by the sheriff in serving, or endeavoring to serve, a tax warrant for the collection of delinquent personal taxes. Attorney General Opinions dated August 21, 1935, and September 13, 1944, both to the Honorable John Rogers, State Examiner and Inspector, and December 20, 1957, addressed to The Honorable Harry D. Pitchford (County Attorney) were based upon the fee statute repealed by O.S.L. 1969, ch. 214, Section 5, and are therefore superseded by this opinion in so far as they are conflicting.  The Attorney General has had under consideration your request for an opinion, wherein you ask: "May the county lawfully pay from its general fund the mileage incurred by the sheriff in serving, or endeavoring to serve, a tax warrant for the collection of delinquent personal taxes?" O.S.L. 1969, ch. 214, Section 4 (28 O.S. 39.4 [28-39.4] (1969)) states: "The sheriff or any deputy shall receive from the general fund of his county ten cents ($0.10) for each mile actually and necessarily traveled in his county in serving or endeavoring to serve and writ, warrant, order, process, command or notice, or in pursuing any fugitive from justice." (Emphasis added) It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative, in that a county may lawfully pay from its general fund the mileage incurred by the sheriff in serving, or endeavoring to serve, a tax warrant for the collection of delinquent personal taxes.  Attorney General Opinions dated August 21, 1935, and September 13, 1944, both to The Honorable John Rogers, State Examiner and Inspector, and December 20, 1957, addressed to The Honorable Harry D. Pitchford (County Attorney) were based upon the fee statute repealed by O.S.L. 1969, ch. 214, Section 5, and are therefore superseded by this opinion in so far as they are conflicting.  (Robert D. McDonald)